DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 6/29/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sugishita (US 2014/0017590).
As to claim 1, Sugishita discloses a fuel cell (figure 9 #62, [0076], discussed throughout) comprising: a membrane electrode assembly (figure 9 #60, [0076], discussed throughout) having a flat plate shape (figure 9 #60, [0076], discussed throughout), the membrane electrode assembly including an electrolyte membrane (figure 9 #18, [0038], discussed throughout) and an electrode catalyst layer (figure 9 #20a or #22a, [0042], discussed throughout), the membrane electrode assembly having a first side and a second side different from the first side (figure 9 #60, [0076], discussed throughout, there are two sides), the first side intersecting a flow pathway of a reactive gas in a plane of the fuel cell (figure 9 #38 or #36, [0047]-[0048], discussed throughout); a frame member having a flat plate shape (figure 9 #24, [0044], discussed throughout), the frame member including an opening part configured to arrange the membrane electrode assembly (figures 9-12), the opening part having a first frame side corresponding to arrangement of the first side and a second frame side corresponding to arrangement of the second side (best seen within figures 10 and 11, the second side frame is the side that has L1 and L2 is the side with the first side frame for figure 10, and the second side frame is the side with L3  and L4 is the side with the first side from for figure 11, [0079]-[0080], [0092], discussed throughout); and an adhesive member configured to bond an outer periphery part of the membrane electrode assembly and an inner periphery part of the frame member (figures 9-12 #26a, [0078]-[0080], [0092], discussed throughout), wherein the thickness of the adhesive member in an area from an inner peripheral edge at the second frame side toward a center of the frame member is greater than the thickness of the adhesive member in an area from an inner peripheral edge at the first frame side toward the center of the frame member (figures 10 and 11, [0078]-[0080], [0092], discussed throughout). 
As to claim 2, Sugishita discloses wherein, the second side is arranged on the downside of the first side in the fuel cell (figures 9-12, [0078]-[0080], [0092], discussed throughout). While Sugishita does not specifically state that the fuel cell is mounted on a fuel cell vehicle. Sugishita discloses the same structure as the instant claimed invention and thus is capable of preforming the same function as the instant claimed invention (see MPEP 2112.01). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugishita (US 2014/0017590) as applied to claim 1 above.
As to claim 2, Sugishita does not specifically state wherein, the second side is arranged on the downside of the first side in the fuel cell while the fuel cell is mounted on a fuel cell vehicle. However, Sugishita discloses the fuel cell used within vehicles ([0002]). Thus, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the second side is arranged on the downside of the first side in the fuel cell while the fuel cell is mounted on a fuel cell vehicle given a finite number of options i.e. second side is arranged on the downside of the first side, the first side is arranged on the downside of the second side (see MPEP 2143 I). 
As to claim 3, Sugishita is silent to wherein, when a maximum difference between the thickness of the adhesive member at a position separated from the inner peripheral edge at the second frame side toward the center by a predetermined distance and the thickness of the adhesive member at a position separated from the inner peripheral edge at the first frame side toward the center by the predetermined distance, the thickness of the adhesive member at the position separated from the inner peripheral edge at the second frame side toward the center by the predetermined distance is equal to or greater than 1.7 times the thickness of the adhesive member at the position separated from the inner peripheral edge at the first frame side toward the center by the predetermined distance. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the difference of the thicknesses as Sugishita acknowledges that the difference in thickness contributes to the joining strength for joining the resin frame member 20 and the cathode 22 and the anode 20 ([0092], see MPEP 2144.05 II). Additionally, it would have been obvious to one of ordinary skill within the art to change the thickness as a mere change in size (see MPEP 2144.04 IV A). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724